Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-21 are allowed in view of Applicant’s arguments/amendments filed on 06/07/2022. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “the following conditions are satisfied: D1<D2, D3<D2, 0.01≤|div1r|/Yimgh≤  1.5; where, D1 denotes a distance between the first optical axis of the first optical system and the first optical axis of the second optical system, D2 denotes a distance between the second optical axis of the first optical system and the second optical axis of the second optical system, D3 denotes a distance between the third optical axis of the first optical system and the third optical axis of the second optical system, div1r denotes a distance between the first optical axis and a center of the final image, and Yimah denotes a heiqht of the final imaqe in a parallax direction” as recited in combination with other features with respect to independent claim 1 and “the following conditional expressions are satisfied: D1<D2, D3<D2, βh≤-1, βv≤-1, 0.9≤ βh/ βv≤ 1.1; where, D1 denotes a distance between the first optical axis of the first optical system and the first optical axis of the second optical system, D2 denotes a distance between the second optical axis of the first optical system and the second optical axis of the second optical system, D3 denotes a distance between the third optical axis of the first optical system and the third optical axis of the second optical system, βh denotes a combined magnification of the first lens unit and the second lens unit in a first direction, and βv denotes a combined magnification of the first lens unit and the second lens unit in a second direction… the first direction is a parallax direction, the second direction is a direction perpendicular to the parallax direction, and the parallax direction is a direction orthogonal to both the first optical axis of the first optical system and the first optical axis of the second optical system” as recited in combination with other features with respect to independent claims 3, 5, and 9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimura (US 20200093356) – (¶0037) The third distance DT3 is a distance between the center C1 of the image pickup range on the image pickup surface of the first image sensor IMG1 and a position I2L at which an image of a second object OBJ2 which is at the farthest point in a direction of parallax of a range of a field of view of any one of the first image sensor IMG1 and the second image sensor IMG2 at the observation distance 30 mm, is formed on the first image sensor IMG1.
Kiniwa (US 20170251196) – (¶0053) in System Configuration 1 of the embodiment, right and left parallax images, which are obtained by surgical microscope 10, are captured as an FHD resolution observation video including right and left parallax images in camera head 21 and an FHD resolution right parallax video and an FHD resolution left parallax video are generated and output in CCU 22
Hirose et al. (US 20070058249) – (¶0008) two imaging optical systems for left and right eyes and adjusts the focal positions of the imaging optical systems for left and right eyes to a position required for the observation on an observation object to produce the images with parallax. In this case, the focal positions of the imaging optical systems for left and right eyes coincide with an intersection of their optical axes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425